IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00280-CR

AMANDA CHRISTINE ADAMS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2016-395-C1


                         MEMORANDUM OPINION


      Amanda Christine Adams entered an open plea of guilty to the offense of

possession with intent to deliver tetrahydrocannabinol within one thousand feet of a

school, a drug free zone. The trial court assessed punishment at ten years confinement.

We reverse and remand for a new hearing on punishment.

      In the first issue, Adams argues that the trial court abused its discretion on the

issue of punishment because she was not permitted to present evidence prior to the
pronouncement of her sentence. The State concedes that the trial court erred by failing

to allow Adams to present evidence relevant to sentencing before sentence was

pronounced citing TEX. CODE CRIM. PROC. ANN. 37.07 Sec. 3 (a) (1) (West Supp. 2016);

Borders v. State, 846 S.W.2d 834, 835 (Tex.Crim.App. 1992). We sustain Adams’s first issue

on appeal. Because of our disposition of the first issue, we need not address the second

issue on appeal.1 TEX.R.APP.P. 47.1.

       We reverse the trial court’s sentence imposed and remand the cause back to the

trial court for a new hearing on punishment.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed July 26, 2017
Do not publish
[CR25]




1Because no more relief could be obtained from Appellant’s second issue than is granted herein, we need
not address it.
Adams v. State                                                                                  Page 2